Citation Nr: 0122912	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  01-02 224	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from March 1963 to April 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claim.
FINDINGS OF FACT

On September 10, 2001, prior to the promulgation of a 
decision in the appeal, VA received unequivocal notification 
from the veteran in which he stated that he wished to 
withdrawal his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

On September 10, 2001, the veteran informed the RO that he 
did not want to pursue his appeal because he lacked the 
evidence to prove his claim.  Based upon this statement, the 
Board finds that the veteran has explicitly and unequivocally 
withdrawn his appeal.  

When a veteran withdrawals his appeal, the withdrawal 
effectively creates a situation where there is a failure to 
allege an error of fact or law.  Without such an allegation, 
the Board does not have jurisdiction to review an appeal.  
Here, the veteran explicitly and unequivocally withdrew his 
appeal on September 10, 2001.  Accordingly, the Board 
concludes that it does not have jurisdiction to review the 
appeal and it is dismissed without prejudice.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.204.


ORDER

The appeal for service connection for non-Hodgkin's lymphoma, 
claimed as due to herbicide exposure, is dismissed.




		
R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



